DETAILED ACTION

Acknowledgements
The amendment filed on 9/26/2022 is acknowledged.
Claims 1-20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, directed to performing a cryptocurrency-to-cash transaction, represented by the embodiment described in paragraph [0058] of the specification (PGPub US2021/0118052A1). 
Species B, directed to performing a cash-to-cryptocurrency transaction , represented by the embodiment described in paragraphs [0037]-[0039] of the specification (PGPub US2021/0118052A1).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Response to Amendment/Arguments 
Regarding the rejection of the amended claim 1 under 35 USC §103, applicant is of the opinion that the prior art does not teach or suggest depositing the fiat currency amount or corresponding stablecoin amount into an intermediate account, and after the fiat currency or stablecoin amount has been deposited in the intermediate account, making the fiat currency amount available for withdrawal at the ATM or POS system. Examiner respectfully disagrees.
Ricotta teaches depositing the fiat currency amount or corresponding stablecoin amount into an intermediate account (Ricotta: ¶26 by disclosing funds from the digital currency account 112 being converted into fiat currency account 110 and being loaded into the debit card account 152). Ricotta also teaches making the fiat currency amount available for withdrawal at the ATM or POS system (Ricotta: ¶¶20 by disclosing the owner 101 could obtain fiat currency cash at an automatic teller machine (ATM) from funds stored within the crypto wallet 102 and converted to funds accessible via one or both of the debit card account 152). 
With respect to applicant’s remark about the art does not teach or suggest a wallet API or EFT gateway API, Examiner notes, however, Ricotta teaches a cryptocurrency-cash gateway, comprising: a wallet interface (wallet API) (Ricotta: Fig. 1, element 120, element 102; ¶¶18, 20, 21) and an electronic funds transfer gateway API (EFT gateway API) (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18-21). Also, Ricotta teaches depositing the fiat currency amount or corresponding stablecoin amount into an intermediate account, and after the fiat currency or stablecoin amount has been deposited into the intermediate account, making the fiat currency amount available for withdrawal at the ATM or POS system (Ricotta: ¶¶20, 26). 
Furthermore, applicant states “there is no teaching or suggestion throughout the cited reference of allowing for pre-processing of the crypto-currency-to-cash transaction and preparing for instant cash retrieval of the previously exchanged cryptocurrency funds at the ATM or POS system.” Examiner respectfully disagrees.
The amended claim 1 recites “transmitting a transaction to a crypto exchange server or to at least one blockchain node and in return depositing the fiat currency amount or a corresponding stablecoin amount into an intermediate account allowing for pre-processing of the crypto-currency-to-cash transaction and preparing for instant cash retrieval of the previously exchanged cryptocurrency funds at the ATM or POS system.” Ricotta teaches transmitting a transaction to a crypto exchange server or to at least one blockchain node and in return depositing the fiat currency amount or a corresponding stablecoin amount into an intermediate account (Ricotta: ¶¶20, 26).  The newly added limitation, “allowing for pre-processing of the crypto-currency-to-cash transaction and preparing for instant cash retrieval of the previously exchanged cryptocurrency funds at the ATM or POS system,” recites intended use language and does not have patentable weight. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114) 
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricotta et al. (US 2019/0139033A1 (“Ricotta”) in view of Kuchenski et al. (US 11,037,114B2 (“Kuchenski”)) in further view of Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)).
Regarding claims 1 and 13, Ricotta teaches a method of operating the cryptocurrency-cash gateway (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18, 20, 26-27), comprising:
communicating over a network with at least one crypto wallet app of a crypto wallet provider via a wallet…interface (wallet API) (Ricotta: Fig. 1, element 120, element 102; ¶¶18, 20, 21), wherein the crypto wallet app provides access to a crypto wallet engine that holds public and private keys of a user to access cryptocurrency funds (Ricotta: Fig. 3; ¶24); 
communicating over the network via an EFT gateway application programing interface (EFT gateway API) with at least one electronic funds transfer gateway or financial institution (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18-21);
performing a cryptocurrency-to-cash transaction the that allows a user to withdraw cash at an automatic teller machine (ATM), or a point-of sale (POS system) with a pre-staging of the cryptocurrency-to-cash transaction (Ricotta: Fig. 4; ¶¶19-20, 26) by selling a corresponding amount of a cryptocurrency (Ricotta: Fig. 4, steps 404-436; ¶¶19-20, 26); wherein the pre-staging comprises:
receiving, from the user utilizing the crypto wallet app to access the crypto wallet engine, an indication of a fiat currency amount for withdrawal and a cryptocurrency available in the crypto wallet app to cover the fiat currency amount; (Ricotta: Fig. 4, step 404; ¶¶19, 26)
transmitting a transaction to a crypto exchange service or to at least one blockchain node and in return depositing the fiat currency amount or a corresponding stablecoin amount into an intermediate account (Ricotta: Fig. 4, steps 412-430; ¶¶20, 26)…
making the fiat currency amount available for withdrawal at the ATM or POS system after the fiat currency or stablecoin amount has been deposited in the intermediate account; and (Ricotta: Fig. 4, step 436; ¶¶20, 26)
signaling to the user via the crypto wallet app that the fiat currency amount is ready for withdrawal; (Ricotta: Fig. 4, step 436; ¶¶20, 26)
wherein the user is identified for the withdrawal through the crypto wallet app (Ricotta: ¶26) or through a transaction code or token issued during the pre-staging. 
Additionally, for claim 1, Ricotta teaches a cryptocurrency-cash gateway, comprising: a wallet interface (wallet API) (Ricotta: Fig. 1, element 120, element 102; ¶¶18, 20, 21) and an electronic funds transfer gateway API (EFT gateway API) (Ricotta: Fig. 1, element 100, Fig. 4; ¶¶18-21).
Ricotta teaches a pre-staging of the cryptocurrency-to-cash transaction (Ricotta: Fig. 4). Ricotta does not explicitly teach a pre-staging of the transaction before the user approaches the ATM or POS system, however, in the same field of endeavor, Kuchenski teaches a pre-staging of the transaction before the user approaches the ATM or POS system (Kuchenski: Fig. 2, 'pre-stage module 66'; abstract; 2:36-3:12, 10:55-11:16).
Additionally, Kuchenski teaches wherein the user is identified for the withdrawal through a transaction code or token issued during the pre-staging. (Kuchenski: Fig.1, 'mobile device 72', 9:55-64, 13:54-62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of real-time conversion of cryptocurrency to cash of Ricotta to incorporate the teachings of support of pre-staging transaction, as disclosed in Kuchenski, that enhances the efficiency of financial transactions systems and provides objectively demonstrable benefits to users (Kuchenski: 6:2-5).
Ricotta teaches a wallet interface. However, Ricotta in view of Kuchenski does not explicitly teach an application programming interface of a wallet. In the same field of endeavor, Antonopoulos teaches a wallet application programming interface  (Antonopoulos: Chapter 3 ‘Using Bitcoin Core’s JSON-RPC API from the command line’, pages 39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricotta in view of Kuchenski to incorporate the teachings of wallet application programming interface, as disclosed in Antonopoulos, for a digital money ecosystem (Antonopoulos: Chapter 1 ‘What is Bitcoin’, page 1).
Note, for claim 1, the newly added limitation, “allowing for pre-processing of the crypto-currency-to-cash transaction and preparing for instant cash retrieval of the previously exchanged cryptocurrency funds at the ATM or POS system,” recites intended use language and does not have patentable weight. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114)
Regarding claims 2 and 14, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 2 being dependent of claim 1 and claim 14 being dependent of claim 13. Furthermore,
Ricotta teaches 
wherein the transaction is transmitted to the crypto exchange service via a crypto exchange API, for conversion of the cryptocurrency to the fiat currency or stablecoin amount. (Ricotta: Fig. 4, steps 404-416; ¶26)
Regarding claims 3 and 15, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 3 being dependent of claim 1 and claim 15 being dependent of claim 13. 
Antonopoulos teaches:
wherein the transaction is signed by a crypto wallet engine for transmission via a blockchain interface to the at least one blockchain node (Antonopoulos: Chapter 5: ‘Creating Transactions’ ‘Broadcasting Transactions to the Bitcoin Network’ ‘Transaction Structure’ pages 112-113; Chapter 5 ‘Script Construction (Lock + Unlock), pages 123-124; Appendix A, page 242 (OFFLINE TRANSACTIONS SCRIPTING)), which transmits the cryptocurrency to a recipient address. (Antonopoulos: Chapter 5: ‘Transaction Outputs’ page 115)
Regarding claims 4 and 16, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 4 being dependent of claim 1 and claim 16 being dependent of claim 13 and making the fiat currency amount available for withdrawal. Furthermore,
Kuchenski teaches:
generating a financial transaction token and providing the financial transaction token via the EFT gateway API. (Kuchenski: Fig. 2, 'remote services 58' 'queueing services' '; 2:21-24, 10:6-30, 10:42-49, 13:45-62)
Regarding claims 5 and 17, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 5 being dependent of claim 1 and claim 17 being dependent of claim 13.  Furthermore,
Ricotta teaches:
further comprising a blockchain interface for communicating over a network with at least one blockchain node. (Ricotta: Fig. 2; 7:22-34)
Regarding claims 6 and 18, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 6 being dependent of claim 1 and claim 18 being dependent of claim 13.  Furthermore,
Ricotta teaches wherein the cryptocurrency-cash gateway is implemented on a computing device. (Ricotta: Fig. 1; ¶18)
Ricotta does not teach a service implementation model of the cryptocurrency-cash gateway as a service on a computing device. However, the language, “the cryptocurrency-cash gateway is implemented as a service on a computing device,”  does not move to distinguish over prior art as the expression does not affect the positively recited steps of claim 13 in a manipulative sense nor does the expression affect the recited gateway in claim 1 structurally or functionally.
Regarding claims 7 and 19, Ricotta in view of Kuchenski and Antonopoulos teaches the cryptocurrency-cash gateway of claim 1 and the method of claim 13 as claim 7 being dependent of claim 1 and claim 19 being dependent of claim 13.  Furthermore,
Ricotta teaches 
wherein the cryptocurrency-cash gateway is implemented using one or more smart contracts on a distributed ledger system. (Ricotta: ¶3; claim 2)
Regarding claim 20, Ricotta in view of Kuchenski and Antonopoulos teaches the method of claim 13 as claim 20 being dependent of claim 13.  Furthermore,
Ricotta teaches 
wherein the performing step further comprises completing the cryptocurrency-to-cash transaction via the wallet API and the EFT gateway API.. (Ricotta: ¶26)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZACHARIADIS (NPL: “THE API ECONOMY AND DIGITAL TRANSFORMATION IN FINANCIAL SERVICES: THE CASE OF OPEN BANKING,” SWIFT INSTITUTION, 2017) teaches deconstructing application programming interface (API).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685